—Determination unanimously annulled on the law with costs and petition granted in accordance with the following Memorandum: In this CPLR article 78 proceeding transferred to our Court pursuant to CPLR 7804 (g), petitioner challenges the determination, made following a fair hearing, that denied her application to amend and seal a report to the State Central Register indicating that petitioner had maltreated her infant son (see, Social Services Law § 422 [8] [b], [c]). Upon our review of the record, we conclude that the determination that petitioner committed acts of maltreatment is not supported by substantial evidence (see, Matter of Burks v Wing, 242 AD2d 624, 624-625; Matter of Hulten v Department of Social Servs., 215 AD2d 559; Matter of Bertuzzi v Bane, 212 AD2d 784). Thus, we annul the determination, grant the petition and direct that the indicated report be amended and sealed. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Chautauqua Comity, Gerace, J.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.